By the Court, Niles, J.:
The answer contained no defense, and was properly stricken out. The lease, which is made part of the answer, shows upon its face that the defendant’s term expired on the 14th day of June, 1871. He admits that he was served with notice to quit on the 19th of July. This was exactly in accordance with the requirements of the Act of April 27th, 1863 (Stats. 1863, p. 652), under which the plaintiff proceeded. If the defendant proposed to claim anything under the plaintiff’s agreement, that he would refrain from turning any stock on, or otherwise using, any ground the defendant had under cultivation, until the 1st of Fovemher, 1871, he should have averred that the land, or some portion of it, was under cultivation at the date of the demand.
Judgment affirmed.